Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.
 
Examiner’s Amendment
In response to amendment filed with an RCE on 2/25/2021 and after updated search, no other prior art of record has taught that which was presented in the amended claims.
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jarrod Hicks on 6/17/2021.

Please enter amendment as listed below:
1.	(Previously Presented) A non-transitory machine readable medium storing a media-editing application for creating a media presentation from a plurality of media clips, the media-editing application comprising sets of instructions for: 
displaying a composite display area comprising a compositing lane for placing media clips to specify a description of the composite media presentation, the composite media presentation comprising a first media clip positioned temporally before a second media clip;

in response to receiving the user input, trimming a beginning of the second media clip displayed in the compositing lane; 
in response to trimming the beginning of the second media clip, moving the first media clip that is displayed before the second media clip in the compositing lane towards the second media clip as the second media clip is being trimmed; and
in response to determining that the first media clip is a starting clip temporally positioned before all other media clips in the composite media presentation, expanding a region of the composite display area that is positioned before the first media clip to include blank space unoccupied by a media clip as the second media clip is being trimmed,
wherein the first media clip is moved without adding additional media content of the first media clip to the compositing lane.

2.	(Previously Presented) The non-transitory machine readable medium of claim 1, wherein the media-editing application further comprises a set of instructions for automatically displaying a scroll bar for adjusting the expanded region of the composite display area in response to the first media clip being trimmed. 

3.	(Previously Presented) The non-transitory machine readable medium of claim 2, wherein the media-editing application further comprises a set of instructions for, in response to completion of the trimming of the first media clip, automatically restoring a size of the region to an original size of the region prior to the expanding. 

4.	(Original) The non-transitory machine readable medium of claim 1, wherein the media-editing application further comprises a set of instructions for displaying a first anchor lane for placing media clips that are anchored to media clips in the compositing lane by a set of anchors, wherein an anchored media clip in the first anchor lane is anchored to a media clip segment in the compositing lane by an anchor having a position that defines a relationship between media contents of the anchored media clip and the media clip segment in the compositing lane.

5.	(Original) The non-transitory machine readable medium of claim 4, wherein the first anchor lane is positioned above or below the compositing lane, and wherein the media-editing application further comprises a set of instructions for displaying a second anchor lane positioned on an opposite side of the compositing lane than the first anchor lane, the second anchor lane being for placing media clips that are anchored to media clips in the compositing lane by a second set of anchors.

6.	(Original) The non-transitory machine readable medium of claim 1, wherein the media-editing application further comprises sets of instructions for:
trimming a first amount of media content from the first media clip; and
incrementing first additional media content for the first media clip by the first amount of media content trimmed off the first media clip.

7-20.	(Canceled) 

21.	(Currently Amended) A method for creating a media presentation from a plurality of media clips, the method comprising: 
displaying, by a media editing application of a computing device, a composite display area comprising a compositing lane for placing media clips to specify a description of the composite media presentation, the composite media presentation comprising a first media clip positioned temporally before a second media clip;
receiving, by the computing device, a user input to trim the second 
in response to receiving the user input, trimming, by the computing device, a beginning of the second 
in response to trimming the beginning of the second the first second second second 
in response to determining that the first temporally positioned before all other media clips in the composite media presentation, expanding, by the computing device, a region of the composite display area that is positioned before the first to include blank space unoccupied by a media clip as the second 
wherein the first first  the compositing lane

22.	(Currently Amended) The method of claim 21, further comprising automatically displaying a scroll bar for adjusting the expanded region of the composite display area in response to the first media clip being trimmed. 

23.	(Currently Amended) The method of claim 22, further comprising, in response to completion of the trimming of the first media clip, automatically restoring a size of the region to an original size of the region prior to the expanding. 

24.	(Previously Presented) The method of claim 21, further comprising displaying a first anchor lane for placing media clips that are anchored to media clips in the compositing lane by a set of anchors, wherein an anchored media clip in the first anchor lane is anchored to a media clip segment in the compositing lane by an anchor having a position that defines a relationship between media contents of the anchored media clip and the media clip segment in the compositing lane.

25.	(Previously Presented) The method of claim 24, wherein the first anchor lane is positioned above or below the compositing lane, and further comprising displaying a second anchor lane positioned on an opposite side of the compositing lane than the first anchor lane, the second anchor lane being for placing media clips that are anchored to media clips in the compositing lane by a second set of anchors.

26.	(Previously Presented) The method of claim 21, further comprising:
trimming a first amount of media content from the first media clip; and


27.	(Currently Amended) A system, comprising:
at least one processor; and
a non-transitory machine readable medium storing a media-editing application for creating a media presentation from a plurality of media clips, wherein the media-editing application, when executed by the at least one processor, causes the at least one processor to perform sets of instructions for: 
displaying a composite display area comprising a compositing lane for placing media clips to specify a description of the composite media presentation, the composite media presentation comprising a first media clip positioned temporally before a second media clip;
receiving a user input to trim the second 
in response to receiving the user input, trimming a beginning of the second 
in response to trimming the beginning of the second the first second second second 
in response to determining that the first temporally positioned before all other media clips in the composite media presentation, expanding a region of the composite display area that is positioned before the first to include blank space unoccupied by a media clip as the second 
wherein the first first  the compositing lane

28.	(Currently Amended) The system of claim 27, wherein the sets of instructions further comprise automatically displaying a scroll bar for adjusting the expanded region of the composite display area in response to the first media clip being trimmed. 

29.	(Currently Amended) The system of claim 28, wherein the sets of instructions further comprise, in response to completion of the trimming of the first media clip, automatically restoring a size of the region to an original size of the region prior to the expanding. 

30.	(Previously Presented) The system of claim 27, wherein the sets of instructions further comprise displaying a first anchor lane for placing media clips that are anchored to media clips in the compositing lane by a set of anchors, wherein an anchored media clip in the first anchor lane is anchored to a media clip segment in the compositing lane by an anchor having a position that defines a relationship between media contents of the anchored media clip and the media clip segment in the compositing lane.



32.	(Previously Presented) The system of claim 27, wherein the sets of instructions further comprise:
trimming a first amount of media content from the first media clip; and
incrementing first additional media content for the first media clip by the first amount of media content trimmed off the first media clip.

     
The following is an Examiner’s statement of reasons for allowance:
Examiner has carefully considered independent claims 1, 21 and 27, after updated search,  none references either alone, or in any reasonable combination do not reach the following claim limitations as to independent claims 1, 21 and 27:
Media clips arranged as first clip next to the second clip on a composite lane, where the first clip is the very first clip of the entire composite lane, wherein when the user edits the second clip moving away from the first clip, the first clip, without changing the length of the first clip, moves in the same direction as the second clip as its been trimmed and also a blank space expands with the movement of first clip.
Therefore, Claims 1-6 and 21-32 are allowed.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAIMEI JIANG/Examiner, Art Unit 2145                                                                                                                                                                                                        
/Ryan Barrett/
Primary Examiner, Art Unit 2145